DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Priority
	This application is a 371 of PCT/2015/062570, filed April 24, 2015, which claims foreign priority to Japanese Document No. 2014-221782 dated October 30, 2014.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on February 26, 2021 in which Claims 3, 4, 7 and 12 are canceled, Claims 1, 16 and 17 are amended to change the breadth of the clams, and new Claim 19 are added.  Claims 1, 2, 5, 6, 8-11 and 13-19 are pending in the instant application, which will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see page 2, 2nd paragraph of the Remarks, filed February 26, 2021 with respect to Claims 1-6, 8-14 and 16-18 have been fully considered and are persuasive. The rejection of Claims 1-6, 8-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Iji et al (EP 2471820 A1) has been withdrawn in view of the amendment of Claim 1.
Applicant's arguments, see page 2, 2nd paragraph of the Remarks, filed February 26, 2021 with respect to Claims 6 and 15 have been fully considered and are persuasive. The rejection of Claims 6 and 15 under 35 U.S.C. 103 as being unpatentable over Clark et al (US Patent No. 3,066,033) has been withdrawn in view of the amendment of Claim 1.

The following is a new ground or modified rejection wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 2, 5, 6, 8-11 and 13-19 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth of Claim 1 has been changed.  Therefore, rejections from the previous Office Action, dated December 3, 2020, have been modified and are listed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 5, 6, 9-11 and 13-19 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2-5 and 9-12 of U.S. Patent No. 10,005,849. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent No. 10,005,849 disclose claims that recite a cellulose derivative having a long-chain organic group having 5 or more carbon atoms and a short-chain organic group having 4 or less carbon atoms which are introduced by use of hydroxy groups of a cellulose, whereby the short-chain organic group is a short-chain acyl group having 2 to 4 carbon atoms, whereby the average number of short-chain organic groups per glucose unit is in a range of 1.3 to 2.8, an average number of long-chain organic groups per glucose unit is in a range of 0.1 to 1.0, and an average number of hydroxy groups per glucose unit is 1.0 or less..

Claims 1, 2, 5, 6, 9-11 and 13-19 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7-12, 14 and 16 of U.S. Patent No. 9,382,335. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent No. 9,382,335 disclose claims that recite a cellulose derivative having a long-chain organic group having 5 or more carbon atoms and a short-chain organic group having 4 or less carbon atoms which are introduced by use of hydroxy groups of a cellulose, whereby the short-chain organic group may be a short-chain acyl group having 2 to 4 carbon atoms, whereby the long-chain group may be a long-chain group having 7-48 carbon atoms.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iji et al (EP 2471820 A1, provided with the IDS filed 10/8/2019) in view of Samain et al (US Publication No. 2013/0199409 A1, provide with attached PTO-892) and Clark et al (US Patent No. 3,066,033, provide with attached PTO-892). 
Applicants claim a cellulose derivative having a long-chain organic group having 5 or more carbon atoms and a short-chain organic group having 4 or less carbon atoms and wherein the short-chain organic group is a short-chain acyl group having 2 to 4 carbon atoms, the short-chain acyl group being introduced by use of a hydroxy group of the cellulose to form an acylated cellulose portion, and wherein the crystal structure comprises a crystal region formed of the acylated cellulose portion..
	The Iji et al EP publication discloses a grafted cellulose acetate which preparation involve chloridized and hydrogenated cardanol being allowed to bind to cellulose acetate which resulted in the cellulose having a degree of acetylation (DSAce) of 2.1 and DSCD (degree of cardanol substitution) of 0.90 (see paragraph nos. [0133]-[0135] under Example 1 on page 17 and Example in Table 1A on pages 29 and 30) , which embraces the subject matter recited in instant Claim 1 wherein the acetate group embraces the instantly claimed short-chain organic group having 4 or less carbon atoms, the cardanol group embraces the instantly claimed long-chain organic group having 5 or more carbon atoms, and since it is known in the art that the total amount of substitution for cellulose is 3.0 and since the DSAce at 2.1 plus the DSCD at 0.90 equal 3.0, the grafted cellulose acetate disclosed in the Iji et al EP publication embraces the instantly claimed average number of hydroxy groups per glucose unit being 1.0 or less since the grafted cellulose acetate disclosed in the Iji et al EP publication provides no indication for the presence of a hydroxyl group.  Also see Example 2 in Table 1A on pages 29 and 30 which discloses a DSAce at 2.1 and a DSCD of 0.55 wherein the total degree of substitution for the acetate and cardanol groups for the grafted cellulose acetate is (2.1 + 0.55 = 2.65), which leaves a hydroxyl degree of substitution (DSOH) of 0.35, which embrace the subject matter of instant Claim 1 as well as the subject matter of instant Claim 2 which recites the average number of hydroxyl groups per glucose unit being 0.1 or more.  The cardanol group mentioned above meet the long-chain group having 7 to 48 carbon atoms as recited in instant Claim 18. The above description of Examples 1 and 2 of the Iji et al EP publication also embraces the subject matter recited in instant Claims 3-5 and 12-14 which recite the cellulose derivative of Claim 1 wherein Ace at 2.1 disclosed in the Iji et al publication, wherein the average number of long-chain organic groups per glucose unit is in a range of 0.1 to 1.0, which is embraced by the DSCD at 0.90 and 0.55 disclosed in the Iji et al publication, and wherein the long- chain organic group is derived from a cardanol derivative, which embraces the cardanol group disclosed in the Iji et al publication.  The acetate group disclosed in the Iji et al publication as mentioned above embraces subject matter recited in instant Claim 1 wherein the short-chain organic group is a short-chain acyl group having 2 to 4 carbon atoms, which include the acetyl group recited in instant Claims 16 and 17.  Example 1 of the Iji et al publication further disclose the molding conditions for the grafted cellulose acetate thereof, which embrace the subject matter recited in instant Claim 10 of a molding resin composition containing the cellulose derivative according to Claim 1 and also embraces the subject matter recited in instant Clam 11 wherein the cellulose derivative is 50% by mass or more.
	The instantly claimed cellulose derivative differs from the grafted cellulose acetate disclosed in the Iji et al EP publication by claiming that the cellulose derivative thereof contains a cellulose crystal.  
	However, the Samain et al publication discloses cellulose-based composite materials comprising cellulose fibers comprising crystalline regions and at least 20% of amorphous regions, at least 80% of these amorphous regions being acylated by low molecular weight fatty acids chosen from among acetate, propionate, butyrate and mixtures thereof.  The cellulose-based composite materials include compatible thermoplastic polymer matrix chosen from among cellulose acetate, cellulose propionates, cellulose butyrates, cellulose acetate butyrates and mixtures thereof (see paragraph nos. [0091] – [0093]).  The Samain et al publication suggests the presence of crystalline regions in cellulose acetate butyrates.  
The Clark patent also discloses compositions that comprises cellulose esters, wherein cellulose acetate butyrate may be selected (see column 1, last paragraph).  The Clark patent discloses that although cellulose acetate butyrates are preferred, the butyrate group may be replaced by others, including groups as large as 16 to 18 carbon atoms, wherein cellulose acetate stearate is disclosed as an example of such 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Iji et al EP publication with the teaching of the Samain et al publication and Clark patent to reject the instant claims since each of the references disclose cellulose esters having bioplastic characteristics.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cellulose derivative disclosed in the Iji et al EP publication with a cellulose derivative having a long-chain and crystalline properties in view of the recognition in the art, as suggested by the Samain et al publication and the Clark patent, that such cellulose derivatives improve the molding properties of the cellulose derivative.
Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 5, 6-11 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623